Filed 7/25/22 P. v. Phillips CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162136
 v.
 MATTHEW DAVID PHILLIPS,                                                (Sonoma County
                                                                        Super. Ct. No. SCR-480484)
             Defendant and Appellant.


         Defendant Matthew David Phillips appeals from a postjudgment order
denying his petition for a certificate of rehabilitation under Penal Code1
section 4852.01. The trial court denied defendant’s petition because it
concluded he did not meet the statutory requirements for relief under
section 4852.01, subdivision (b).
         On appeal, defendant argues allowing similarly situated individuals
who were sentenced to prison in lieu of probation—and thus eligible for relief
under section 4852.01, subdivision (a)—to obtain a certificate of
rehabilitation violates equal protection. He further contends he should
qualify for a certificate of rehabilitation under section 4852.01,
subdivision (a) because he in fact served a prison sentence that was later
vacated. We disagree and affirm the order.


         1   All statutory references are to the Penal Code.
                                        I.
                                    BACKGROUND
A.    Prior Proceedings
      The following facts were set forth in this court’s prior nonpublished
opinion, People v. Superior Court (Phillips) (Feb. 5, 2010, A124599)
(Phillips I): Defendant was charged by amended information with
committing a lewd act on a child under the age of 14 (John Doe 3) (§ 288,
subd. (a); count 1), videotaping a child engaged in sexual activity (John
Doe 1) (§ 311.4, subd. (c); count 2), three counts of surreptitiously recording a
confidential communication (sexual conduct) without the victim’s consent
(§ 632, subd. (a); counts 3, 6, & 8), exhibiting a videotape of a child engaged in
sexual activity to a child (§ 311.2, subd. (d); count 4), exhibiting a videotape of
a child engaged in sexual activity to an adult (§ 311.1, subd. (a); count 5),
photographing a child (John Doe 2) engaged in sexual activity for commercial
purposes (§ 311.4, subd. (b); count 7), and dissuading a witness (John Doe 2)
(§ 136.1, subd. (b)(1); count 9).
      On September 26, 2008, the information was further amended to add a
charge of child endangerment by infliction of mental suffering (§ 273a,
subd. (a); count 10). Defendant pleaded no contest to counts 3, 4, 6, 7, 8 and
10, which carried a maximum exposure of 12 years in state prison, in
exchange for dismissal of the remaining counts.
      The trial court sentenced defendant to a total prison term of two years
eight months for counts 3, 6, and 8, and the court placed defendant on
supervised probation for a period of five years, to commence upon his release
from prison on counts 4, 7, and 10.
      As relevant to this appeal, the People challenged the grant of probation.
In Phillips I, supra, A124599, this court agreed the hybrid sentence of


                                         2
probation and imprisonment was unlawful, vacated the sentence on all
counts, and remanded the matter to the trial court to resentence defendant.
      On remand, the trial court did not impose a prison term and instead
placed defendant on three years’ probation.
B.    Petition for Certificate of Rehabilitation
      Defendant petitioned for dismissal of five of the six felonies under
section 1203.4, following the completion of his probation. He acknowledged
his conviction under section 311.2 was not eligible for dismissal. The People
opposed the request based on the nature of defendant’s crimes.
      The trial court granted the petition for dismissal as to counts 3, 6, 7, 8,
and 10, and agreed count 4 could not be dismissed because it was ineligible
for expungement.
      Defendant subsequently filed a petition for certificate of rehabilitation
and pardon. Defendant asserted he successfully completed probation without
any violations, his petition for dismissal was granted, and he has accepted
responsibility, demonstrated remorse, and has since exhibited good moral
character. The People opposed the request, arguing defendant did not meet
the criteria for rehabilitation under section 4852.052 and was statutorily
precluded from receiving a certificate of rehabilitation on count 4.
      The trial court denied the petition for rehabilitation without prejudice.
Defendant sought reconsideration, based on supplemental evidence
indicating he was no longer a threat to the community. The court again
denied the petition, concluding defendant was not eligible for a certificate of



      2 Section 4852.05 requires that the individual seeking a certificate of
rehabilitation “shall live an honest and upright life, shall conduct himself or
herself with sobriety and industry, shall exhibit a good moral character, and
shall conform to and obey the laws of the land.”

                                        3
rehabilitation under section 4852.01, subdivision (b) because count 4 could
not be expunged under section 1203.4. Defendant timely appealed.
                                        II.
                                 DISCUSSION
      Defendant was denied a certificate of rehabilitation under
section 4852.01. On appeal, defendant raises two arguments: (1) section
4852.01 violates the equal protection clause of the California and federal
Constitutions; and (2) the court erroneously applied the statute to his
situation to deny him relief. We disagree.
      Section 4852.01, subdivision (a) provides: “A person convicted of a
felony who is committed to a state prison or other institution or agency,
including commitment to a county jail . . . may file a petition for a certificate
of rehabilitation and pardon pursuant to the provisions of this chapter.”
Subdivision (b) further states: “A person convicted of a felony or a person
who is convicted of a misdemeanor violation of any sex offense specified in
Section 290, the accusatory pleading of which has been dismissed pursuant to
Section 1203.4, may file a petition for certificate of rehabilitation and pardon”
provided the individual has not been subsequently incarcerated and meets
certain residency requirements. (§ 4852.01, subd. (b).) Section 4852.01,
subdivision (a) provides relief to former prisoners, whereas subdivision (b)
provides relief to former probationers. (People v. Chatman (2018) 4 Cal.5th
277, 291 (Chatman).)
A.    Equal Protection
      On appeal, defendant first argues section 4852.01 violates equal
protection because he is “similarly situated” to former prisoners who are
eligible for relief under section 4852.01, subdivision (a) and there is no
rational basis for the differential treatment.


                                        4
      We need not address whether defendant, as a former probationer, is
similarly situated to former prisoners because the California Supreme Court
has concluded a rational basis exists for disparate treatment of those two
groups under section 4852.01. In Chatman, the California Supreme Court
addressed whether section 4852.01 violated the equal protection clause
because while former probationers and former prisoners were both eligible for
certificates of rehabilitation, former probationers could not receive a
certificate if they were subsequently incarcerated whereas former prisoners
did not have such a restriction. The court concluded section 4852.01’s
unequal treatment of those two groups bore a rational relationship to a
legitimate state purpose. (Chatman, supra, 4 Cal.5th at p. 291.) First, the
court noted the process of seeking and obtaining a certificate of rehabilitation
“involves the expenditure of significant judicial and executive branch
resources.” (Id. at p. 290.) And “[p]reserving the government’s financial
integrity and resources is a legitimate state interest.” (Ibid.)
      Second, the court explained former prisoners have a higher need for
relief than former probationers because former probationers “have a right to
dismissal of their conviction under section 1203.4,” which “provides at least
some relief from the consequences of conviction.” (Chatman, supra, 4 Cal.5th
at p. 290.) The court also noted certificates of rehabilitation were originally
only provided to former prisoners, and “[t]he cost associated with the
Legislature’s decision to extend the benefit of certificates of rehabilitation to
an entirely new group of convicted felons rationally could have driven a
decision limiting the expansion of the benefit to only a subset of former
probationers.” (Id. at p. 292.) “The larger number of former probationers
creates a higher relative burden on judicial and executive branch resources




                                        5
that the Legislature rationally could have sought to decrease by limiting
former probationers’ access to certificates of rehabilitation.” (Id. at p. 293.)
      The Supreme Court thus reasoned the Legislature’s decision “providing
relief to former prisoners. . . . and [a] more restrictive[] scheme to govern
former probationers’ access to certificates of rehabilitation . . . . is within the
permissible bounds of rational basis review.” (Chatman, supra, 4 Cal.5th at
p. 298.)
      We find Chatman dispositive. When the Legislature extended
certificates of rehabilitation to former probationers, it imposed additional
limitations: (1) the accusatory pleading must have been dismissed under
section 1203.4; (2) the former probationer could not have a subsequent
incarceration since dismissal of the accusatory pleading; (3) the former
probationer could not be on probation for any other felony; and (4) the former
probationer must demonstrate five years’ residence in the state. (§ 4852.01,
subd. (b).) We see no basis for concluding one of the limits on granting
certificates of rehabilitation to former probationers—dismissal under
section 1203.4—to violate equal protection, when Chatman concluded
another limitation—subsequent incarceration—did not violate equal
protection. As with the limitation on recidivism, limiting section 4852.01,
subdivision (b)’s scope to those former probationers who are eligible to have
their convictions dismissed under section 1203.4 is rationally related to “[t]he
cost associated with the Legislature’s decision to extend the benefit of
certificates of rehabilitation to an entirely new group of convicted felons.”
(Chatman, supra, 4 Cal.5th at p. 292.) As noted by the Supreme Court, a
“more restrictive[] scheme to govern former probationers’ access to
certificates of rehabilitation . . . . is within the permissible bounds of rational
basis review.” (Id. at p. 298.)


                                         6
      Defendant argues Chatman’s holding was based on the presumption
that former probationers had a lesser need for certificates of rehabilitation
because they could obtain relief under section 1203.4. He asserts that
reasoning does not apply here because count 4 is excluded from relief under
section 1203.4. While partially true, Chatman also focused on the additional
expense and burden in extending certificates of rehabilitation to “[t]he larger
number of former probationers.” (Chatman, supra, 4 Cal.5th at p. 293.) The
Legislature could have rationally determined, in amending section 1203.4,
that it did not wish to incur the expense and burden of allowing former
probationers who are convicted under section 311.2 to obtain dismissals and
certificates of rehabilitation. (See People v. Galvan (2008) 168 Cal.App.4th
846, 854 [“We presume that the Legislature, when enacting a statute, is
aware of related code sections”]; Ramirez v. Gilead Sciences, Inc. (2021)
66 Cal.App.5th 218, 225 [“ ‘The Legislature is presumed to be aware of all
laws in existence when it passes or amends a statute.’ ”].) In light of
Chatman, we cannot conclude the Legislature’s decision to further restrict
relief to former probationers convicted of certain sex crimes is outside the
bounds of rational basis review.
      Defendant argues this court should follow Newland v. Board of
Governors (1977) 19 Cal.3d 705 and People v. Schoop (2012) 212 Cal.App.4th
457. We disagree. In those cases, courts determined there was no rational
basis for requiring individuals convicted of lesser crimes to face greater
penalties than those imposed on individuals convicted of more serious crimes.
(See Newland, at pp. 712–713 [amendment to Ed. Code allowed felony sex
offenders to obtain teaching credentials but barred misdemeanor sex
offenders from doing so]; Schoop, at p. 473 [wobbler crime involving obscene
material required 10-year waiting period for obtaining certificate of


                                       7
rehabilitation, whereas similar felony crimes only required a seven-year
waiting period].) Here, however, we are not addressing a statutory scheme
that imposes greater punishment for a lesser crime. Rather, section 4852.01
imposes different relief depending on whether an individual was sentenced to
prison or probation. And the California Supreme Court has determined a
rational basis exists for excluding certain former probationers from receiving
certificates of rehabilitation that may be granted to former prisoners.
B.    Application of Section 4852.01
      Defendant next argues he is eligible for a certificate of rehabilitation
under section 4852.01, subdivision (a) because he was committed to state
prison.3 He asserts while the prison sentence was vacated, “the commitment
still occurred” and he is thus eligible for relief under the statute.
      As an initial matter, we note defendant’s argument is inconsistent with
the relief he has obtained to date. Defendant filed a petition for dismissal
under section 1203.4 and, except for count 4 which was statutorily ineligible,
obtained a dismissal as to those convictions. In doing so, defendant
successfully argued to the trial court that he was a former probationer
entitled to relief under section 1203.4. And defendant was required to be a
former probationer because “relief under section 1203.4 is not available to
former prisoners.” (Chatman, supra, 4 Cal.5th at p. 291.) When seeking his
petition for rehabilitation, defendant again only sought relief as a former
probationer, arguing he was entitled to a certificate of rehabilitation because




      3  We note defendant did not raise this argument with the trial court.
However, questions of law involving undisputed facts may be raised for the
first time on appeal. (People v. Kiger (2022) 76 Cal.App.5th 1147, 1150;
California Pools, Inc. v. Pazargad (1982) 131 Cal.App.3d 601, 604.)

                                         8
he had been granted a petition for dismissal under section 1203.4. 4 As a
general rule, a party is not permitted to change its position on appeal and
raise new issues not presented in the trial court. (B & P Development Corp.
v. City of Saratoga (1986) 185 Cal.App.3d 949, 959.) At no point did
defendant question his designation as a former probationer or assert he may
be entitled to relief under section 4852.01, subdivision (a). And, having
obtained relief only available to former probationers—the validity of which is
not before this court—defendant cannot now seek relief exclusively available
to former prisoners.
      Moreover, defendant’s initial sentence only imposed a prison term for
counts 3, 6, and 8. Defendant was never committed to prison for his
conviction on count 4, which forms the basis for his ineligibility to obtain a
certificate of rehabilitation. Accordingly, the question is whether being
committed to prison on one felony conviction can satisfy section 4852.01,
subdivision (a) as to a separate felony conviction.5
      “ ‘ “ ‘As in any case involving statutory interpretation, our fundamental
task . . . is to determine the Legislature’s intent so as to effectuate the law’s
purpose. [Citation.] We begin by examining the statute’s words, giving them
a plain and commonsense meaning.’ ” ’ [Citation.] ‘[W]e consider the
language of the entire scheme and related statutes, harmonizing the terms
when possible.’ ” (People v. Gonzalez (2017) 2 Cal.5th 1138, 1141; People v.



      4 Similarly, his reply brief filed below only argued “it is more than
absurd to suggest that had [defendant] been sent to prison for this offense
[(count 4)] that he would be eligible, and that because he was granted
probation . . . , he is not.”
      5 We do not opine on whether an initial sentence, which was
subsequently vacated, could allow an individual to argue he or she qualifies
as a former prisoner for purposes of section 4852.01, subdivision (a).

                                         9
Valencia (2017) 3 Cal.5th 347, 357 [“ ‘[t]he words of the statute must be
construed in context, keeping in mind the statutory purpose, and statutes or
statutory sections relating to the same subject must be harmonized, both
internally and with each other, to the extent possible’ ”].) If the language of
the statute is clear and unambiguous, there is no need for judicial
construction and our task is at an end. If the language is reasonably
susceptible of more than one meaning, however, we may examine extrinsic
aids such as the apparent purpose of the statute, the legislative history, the
canons of statutory construction, and public policy. (Even Zohar Construction
& Remodeling, Inc. v. Bellaire Townhouses, LLC (2015) 61 Cal.4th 830, 838;
People v. Arias (2008) 45 Cal.4th 169, 177.)
      Here, section 4852.01, subdivision (a) states in relevant part: “A person
convicted of a felony who is committed to a state prison . . . may file a petition
for a certificate of rehabilitation and pardon pursuant to the provisions of this
chapter.” While we are unaware of any authority addressing this issue, the
commonsense interpretation of subdivision (a) is that the prison commitment
relates to the specific felony conviction. Related statutory provisions in this
chapter support this interpretation, as they focus on the specific crime or
conviction at issue. (See, e.g., § 4852.1, subd. (a) [“The court . . . may require
. . . the production . . . of all records and reports relating to the petitioner and
the crime of which he or she was convicted”]; § 4852.13, subd. (c) [district
attorney in “county where the conviction was obtained” can petition to
rescind certificate].) Accordingly, we conclude defendant could not qualify for
relief under section 4852.01, subdivision (a) because he was never committed
to prison on count 4.




                                         10
                                      III.
                                DISPOSITION
      The order denying defendant’s petition for a certificate of rehabilitation
is affirmed.




                                             MARGULIES, J.



WE CONCUR:



HUMES, P. J.



WISS, J.




A162136
People v. Phillips




       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                       11